Citation Nr: 0122477	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  97-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than January 3, 
1996, for the grant of service connection for a thoracic 
spine disability.

2.  Entitlement to an effective date earlier than January 3, 
1996, for the grant of service connection for a cervical 
spine disability.  


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
December 1992.

These matters came to the Board of Veterans' Appeals (Board) 
from a July 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which granted service connection for thoracic-scapular strain 
and for cervical spine symptomatology and assigned separate 
10 percent ratings, effective from January 3, 1996. The 
veteran disagreed with the effective dates assigned.  

As per the veteran's request, a hearing before a traveling 
member of the Board was scheduled.  However, the veteran 
failed to appear for the hearing.  


FINDINGS OF FACT

1.  In December 1992, the veteran submitted his initial claim 
for entitlement to service connection for multiple trauma 
injuries related to a motor vehicle accident in service. 

2.  In the July 1996 rating decision which granted service 
connection, the RO noted that the veteran's thoracic and 
cervical spine disabilities were related to the in-service 
motor vehicle accident.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 5, 1992, 
for an award of service connection for thoracic-scapular 
strain have been met.  38 U.S.C.A. §§ 5101(a), 5103(A), 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(p), 3.155(a), 
3.400 (2000).

2.  The criteria for an effective date of December 5, 1992, 
for an award of service connection for cervical spine 
symptomatology have been met.  38 U.S.C.A. §§ 5101(a), 
5103(A), 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(p), 
3.155(a), 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sustained 
multiple injuries in an automobile accident in June 1992.  In 
June 1992, x-rays were taken of the thoracic and cervical 
spine, and were negative for fractures and abnormalities.  
Complaints and treatment related to the thoracic and lumbar 
spine were noted in records dated in 1992.  

The veteran separated from service on December 4, 1992.  On 
December 14, 1992, VA received the veteran's claim of 
entitlement to service connection for multiple trauma 
injuries related to his automobile accident and for a skin 
disorder.  

VA physical therapy records for the period from December 1992 
to December 1993 reflect the reported history of the 
automobile accident, as well as complaints related to the 
thoracic and cervical spine.  X-rays of the thoracic and 
cervical spine were taken in March 1993, and the examiner 
commented that given the veteran's age, abnormalities were 
not found.  Also, the examiner did not see any vertebral 
malalignment or other specific features.  When the veteran 
was seen in December 1993, the examiner noted that magnetic 
resonance imaging (MRI) of the cervical spine was normal.  

Pursuant to his claim, a VA orthopedic examination was 
conducted on February 4, 1993.  The examiner reported that 
the injuries included laceration of the liver, injuries to 
the right arm requiring grafting, and avulsion of the scalp.  
The examiner reported an impression of soft tissue injury of 
the right arm and status post split thickness grafting.  

On February 10, 1993, VA received a claim alleging 
entitlement to service connection for post-traumatic stress 
disorder.  On February 11, 1993, VA received a claim of 
entitlement to service connection for post-traumatic stress 
disorder, dental, and physical therapy.  

By rating action of August 1993, service connection was 
established for residuals of abdominal surgery, residuals of 
a right arm injury, multiple facial scars, residuals of 
injury to the tongue, and a neuropsychiatric disorder.  
Notification of the decision, including a copy of the rating 
action, was issued in August 1993.  That decision was silent 
for any findings related to the cervical or thoracic spines.  

VA treatment records show that the veteran was seen in 
September 1995 for complaints of cervical tenderness and back 
pain.  He was admitted for observation, and it was noted that 
he did well and that there was no evidence of fracture.

On January 3, 1996, VA received the veteran's claim alleging 
entitlement to service connection for shoulder pain, neck 
pain, right thumb injury, right toe pain, a skin disorder, 
and upper and lower back pain.  He also submitted dental x-
rays.  

In relation to his claim, a VA orthopedic examination was 
conducted in March 1996.  It was noted that the veteran 
injured his thoracic and cervical spine in the automobile 
accident, in addition to the multiple scalp lacerations, 
fractured jaw, broken teeth and internal injuries with liver 
lacerations.  The examiner diagnosed thoraco-scapular pain 
secondary to injury and cervical spine symptomatology 
secondary to injury.  

By rating action of July 1996, service connection was 
established for the thoracic and cervical spine disabilities.  
The RO set January 3, 1996 as the effective date for each of 
the assigned ratings.  In that decision, the RO noted that 
the disabilities were the result of the in-service motor 
vehicle accident. 

Legal Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to his appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

The RO has met its duty to assist the appellant in the 
development of these claims under 38 U.S.C.A. § 5103(A) (West 
Supp. 2001).  By virtue of the August 1996 statement of the 
case issued during the pendency of the appeal, the appellant 
was given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder.  A review of the file does not indicate that 
there are Social Security Administration records that have to 
be obtained.  Eligibility for vocational rehabilitation was 
established by rating action of September 1992, which was 
based on the service medical records.  The rating action 
specifically pointed out the scalp laceration, liver 
laceration, soft tissue defect of the right arm and skin 
graft of the right anterior thigh.  When the veteran filed a 
claim of entitlement to a total rating based on individual 
unemployability due to post-traumatic stress disorder, he 
indicated that he started vocational rehabilitation but could 
not finish due to nightmares and flashbacks associated with 
his post-traumatic stress disorder.  Therefore, it does not 
appear that there are vocational rehabilitation records which 
need to be obtained with regard to the specific disabilities 
at issue in this case.  VA examinations were conducted and 
copies of the reports are associated with the file.  As noted 
in the Introduction, the veteran failed to appear for the 
June 2001 hearing before a traveling member of the Board.  
Since the hearing did not take place, a transcript is not 
associated with the claims folder. 

A claim of entitlement may be either formal or informal 
written communication "requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000) (emphasis added).  The 
benefit sought must be identified.  38 C.F.R. § 3.155(a).  
Furthermore, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a). 

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

In the instant case, the RO assigned an effective date of 
January 3, 1996.  This is the date VA received the veteran's 
claim in which he specifically referred to cervical and 
thoracic spine disabilities.  Here, the veteran argues that 
the effective date for the cervical and thoracic spine 
disability ratings should be based upon the date of his 
discharge from service since his claim was filed within one 
year of that date.  He further argues that although he did 
not outline specific disabilities in the initial claim, the 
reference to multiple injuries related to his automobile 
accident included the cervical and thoracic spine issues. 

In this case, the Board finds that an earlier effective date 
of December 5, 1992, is warranted.  It is true that when the 
veteran initially filed his claim in December 1992, he did 
not individually list each disability related to the 
automobile accident during service.  In addition, the RO did 
not specifically adjudicate the claims of service connection 
for cervical or thoracic spine disabilities in the August 
1993 rating action.  However, treatment for cervical and 
thoracic spine complaints in addition to other injuries, is 
documented in the service medical records.  Furthermore, VA 
physical therapy records show that the veteran's treatment 
for cervical and thoracic spine complaints related to the 
automobile accident started in December 1992, the month he 
separated from service and filed his initial claim for 
injuries sustained in the accident.  In the statement 
received in February 1993, the veteran specifically mentioned 
physical therapy.  As noted, the physical therapy involved 
the cervical and thoracic spine complaints.  Finally, in the 
July 1996 rating decision which granted service connection, 
the RO specifically noted that the cervical and thoracic 
spine disabilities were noted in the service medical records 
and related to the in-service motor vehicle accident.  
Overall, the evidence demonstrates that the veteran's claim 
of service connection for injuries related to the accident 
included the cervical and thoracic spine disabilities and 
that the claim was filed prior to January 3, 1996. 

Here, there is evidence that the veteran submitted a claim 
for cervical and thoracic spine disabilities prior to the 
claim VA received in January 3, 1996.  Therefore, as VA 
received the claim within one year after his separation from 
active service, the proper effective date for the grant of 
service connection for the disabilities at issue may be the 
day following separation from service.  In this case, 
December 5, 1992.

The appeal is granted.


ORDER

An effective date of December 5, 1992 for the grant of 
service connection for a thoracic spine disability is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

An effective date of December 5, 1992 for the grant of 
service connection for a cervical spine disability is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  




		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals



 

